Citation Nr: 1411633	
Decision Date: 03/20/14    Archive Date: 04/02/14

DOCKET NO.  12-26 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression.

2.  Entitlement to service connection for a traumatic brain injury (TBI).


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Helena M. Walker, Counsel


INTRODUCTION

The Veteran served on active duty from December 1979 to November 1980.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a May 2011 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the benefits on appeal.

The Veteran appeared and testified at a January 2013 videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the Veteran's claims file.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

During the Veteran's January 2013 hearing, he testified that he sought VA treatment 10 months prior to the hearing date at the Miami VAMC.  The undersigned held the record open for 30 days for the Veteran or his representative to submit these records.  A review of the Veteran's electronic files in Virtual VA and VBMS do not show any recent VAMC treatment records have been associated with his file.  

In light of the VA treatment records identified during the hearing, the Board finds that the case must be remanded to obtain these outstanding records.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the appropriate VA Medical Center to obtain all outstanding VA treatment records as identified by the Veteran in his January 2013 hearing and associate them with his claims file (electronic or paper).  The Veteran has specifically indicated recent VA treatment at the Miami VAMC.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  In such case, notice must be provided to the Veteran and his representative.  The Veteran should be informed that he can also provide alternative forms of evidence. 

2.  After completing the above action, and any other necessary development, the claims must be readjudicated.  If the claims remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


